DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant’s instant application is NATIONAL STAGE APPLICATION under 35 USC 371 to PCT/IB2019/051199, filed on 02/14/2019, which claims domestic priority under 35 USC 119e to provisional application # 62/630867, filed on 02/15/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2020, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s drawings filed on 07/19/2020 has been inspected and is in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 07/19/2020 has been inspected and is in compliance with MPEP 608.01. 
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or F
It is in the examiner’s opinion the claim[s] 1 – 6, 15 – 28 do not invoke means for or step plus functional claim language under the meaning of the statute. 
Claim Rejections - 35 USC § 112
NO rejections warranted at applicant’s initial time of filing for patent. 
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim[s] 1 – 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea [i.e. Mathematical Concepts: mathematical: (relationships, formulas or equations, and calculation)] without significantly more. 

“computing, at a user equipment, the hash value based on the instructions included in the connection release message,” [i.e. abstract idea: mathematical relationship/calculation]

“calculating, at the user equipment, a token based on the hash value” [i.e. abstract idea: mathematical calculation]

This judicial exception is not integrated into a practical application because the remaining claim limitations amount to: 
“receiving, from a first network node, a connection release message including current integrity Key and instructions for computing a hash value for data to be included in a connection request message” [i.e. adding insignificant extra-solution activity to the identified abstract idea]

“sending, to a second network node, the connection request message including
the token” [i.e. adding insignificant extra-solution activity to the identified abstract idea]

The claim(s) 2 - 6 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception in the following manner:
As per claim 2. The method according to Claim 1, wherein the token is calculated using a new integrity key derived from the current integrity key. [i.e. abstract idea: mathematical calculation]

As per claim 3. The method according to Claim 1, wherein the token is calculated using the current integrity key which is used in a previous connection to the first network node. [i.e. abstract idea: mathematical calculation]

As per claim 4. The method according to claim 1, further comprising receiving instructions for computing the hash value from the second network node. [i.e. adding insignificant extra-solution activity to the identified abstract idea]

As per claim 5. The method according to claim 1, wherein the hash value is computed by a radio resource control (RRC) layer, and the data is provided by a lower layer to the RRC layer. [i.e. abstract idea: mathematical calculation]

Appropriate action required. 

Claim[s] 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea [i.e. Mathematical Concepts: mathematical: (relationships, formulas or equations, and calculation)] without significantly more.
For example, in claim # 15, the claim(s) recite(s) 
“compute the hash value based on the instructions included in the connection release message;” [i.e. abstract idea: mathematical relationship/calculation]

“calculate a token based on the hash value;” [i.e. abstract idea: mathematical calculation]

This judicial exception is not integrated into a practical application in the following manner:
“receive, from a first network node, a connection release message including a current integrity key and instructions for computing a hash value for data to be included in a connection request message;” [i.e. adding insignificant extra-solution activity to the identified abstract idea]

“and send, to a second network node, the connection request message
including the token.” [i.e. adding insignificant extra-solution activity to the identified abstract idea]

The claim(s) 16 - 20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception in the following manner:
As per claim 16. The user equipment according to Claim 15, wherein the token is calculated using a new integrity key derived from the current integrity key. [i.e. abstract idea: mathematical calculation]

As per claim 17. The user equipment according to Claim 15, wherein the token is calculated using a current integrity key which is used in a previous connection to the first network node. [i.e. abstract idea: mathematical calculation]

i.e. adding insignificant extra-solution activity to the identified abstract idea]


As per claim 19. The user equipment according to Claim 15, wherein the hash value is computed by a RRC layer, and the data is provided by a lower layer to the RRC layer. [i.e. abstract idea: mathematical calculation]

As per claim 20. The user equipment according to Claim 15, wherein the hash value is computed by a lower layer and provided to a RRC layer. [i.e. abstract idea: mathematical calculation]

Appropriate action required. 

Claim[s] 21 – 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea [i.e. Mathematical Concepts: mathematical: (relationships, formulas or equations, and calculation)] without significantly more.
For example, in claim 21, the claim(s) recite(s) 

“receive, from a user equipment, a connection request message including a token calculated based a hash value and an integrity key, wherein the hash value represents data included in the connection request message;” [i.e. abstract idea: mathematical calculation]

“verify the token included in the connection request message by computing
the hash value;” [i.e. abstract idea: mathematical calculation]

This judicial exception is not integrated into a practical application in the following manner:
“send, to a user equipment, a preamble message after the user equipment is released by a second network node from a previous connection,” [i.e. adding insignificant extra-solution activity to the identified abstract idea]



“and forward, to a gateway, the data in response to verifying the token.” [i.e. adding insignificant extra-solution activity to the identified abstract idea]

 
The claim(s) 22 - 28 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception in the following manner:
As per claim 22. The network node according to Claim 21, wherein the integrity key is a new integrity key derived at the user equipment. [i.e. abstract idea: mathematical relationship]

As per claim 23. The network node according to Claim 21, wherein the integrity key is a current integrity key which is used in the previous connection to the second network node. [i.e. adding insignificant extra-solution activity to the identified abstract idea]

As per claim 24. The network node according to Claim 23, wherein verifying token comprises: determining that the token uses the current integrity key;
forwarding, to the second network node, the token to verify the token; and
receiving a verified token. [i.e. abstract idea: mathematical relationship]


As per claim 25. The network node according to Claim 21, wherein verifying token comprises: determining that the hash value is computed before the data is ciphered;
forwarding, to the second network node, a ciphered data for deciphering;
receiving, from the second network node, a deciphered data; and
verifying the token with the deciphered data. [i.e. abstract idea: mathematical relationship/calculation]



As per claim 26. The network node according to Claim 21, wherein verifying token comprises: determining that the hash value is computed after the data is ciphered;
forwarding, to the second network node, the hash value for verifying the token; and receiving, from the second network node, a verified token. [i.e. adding insignificant extra-solution activity to the identified abstract idea]


27. The network node according to Claim 21, wherein the hash value is computed by a RRC layer, and the data is provided by a lower layer to the RRC layer. [i.e. abstract idea: mathematical calculation]

i.e. abstract idea: mathematical calculation]

Appropriate action required. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
NO rejections warranted at applicant’s initial time of filing for patent. 
Allowable Subject Matter
Claim[s] 1 – 6, 15 - 28 contains allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434